 



OFFICE LEASE

 

1001 SE WATER AVENUE

 

BETWEEN

 

Eastside Distilling Inc,

a Nevada corporation

 

Tenant

 

AND

 

Eastbank Commerce Center, LLC,

an Oregon limited liability company

 

Landlord

 

   

 

 

TABLE OF CONTENTS

 

1. PREMISES; DELIVERY 1   1.1 Lease of Premises. 1   1.2 Delivery of Possession
and Commencement. 1   1.3 Early Access. 1   1.4 Option to Extend Term. 2   1.5
Right of First Offer. 3         2. RENT PAYMENT 3   2.1 Base Rent. 3   2.2
Abated Rent and Other Inducement Provisions. 4         3. SECURITY DEPOSIT 4    
  4. USE 4   4.1 Use. 4   4.2 Equipment. 5   4.3 Signs and Other Installations.
5   4.4 Parking. 5         5. UTILITIES, SERVICES, SECURITY 6   5.1 Utilities
and Services. 6   5.2 Data and Information Sharing for Environmental Management
and Extra Usage. 6   5.3 Security Measures for the Premises. 6   5.4 Fiber
Optic. 7         6. MAINTENANCE, REPAIR, ALTERATIONS 7   6.1 Maintenance and
Repair. 7   6.2 Alterations. 8         7. INDEMNITY, INSURANCE 9   7.1
Indemnity. 9   7.2 Insurance. 9         8. DAMAGE, WAIVER OF SUBROGATION 10  
8.1 Fire or Casualty. 10   8.2 Waiver of Subrogation. 10         9. EMINENT
DOMAIN 10       10. ASSIGNMENT AND SUBLETTING 11       11. DEFAULT, REMEDIES 11
  11.1 Default. 11   11.2 Remedies for Default. 12   11.3 Landlord’s Right To
Cure Default. 12         12. SURRENDER, HOLDOVER 12       13. RULES AND
REGULATIONS 13       14. ACCESS 13   14.1 Access. 13   14.2 Furniture and Bulky
Articles. 13

 



 i  

 

 



15. Notices. 13       16. SUBORDINATION AND ATTORNMENT, TRANSFER OF BUILDING,
ESTOPPELS 14   16.1 Subordination and Attornment. 14   16.2 Transfer of
Building. 14   16.3 Estoppels. 14         17. ATTORNEY FEES 14         18. QUIET
ENJOYMENT 14         19. LIMITATION ON LIABILITY 15         20. ADDITIONAL RENT
15   20.1 Additional Rent: Operating Expense Adjustment. 15   20.2 Disputes. 16
        21. HAZARDOUS MATERIALS 16         22. MISCELLANEOUS 17   22.1 Complete
Agreement; No Implied Covenants. 17   22.2 Governing Law. 17   22.3 Partial
Invalidity. 17   22.4 Space Leased AS IS. 17   22.5 Captions; Construction 17  
22.6 Nonwaiver. 17   22.7 Consent. 17   22.8 Force Majeure. 17   22.9
Commissions. 18   22.10 Successors. 18   22.11 Financial Reports. 18   22.12
Waiver of Jury Trial. 18   22.13 Executive Order 13224. 18   22.14 Relocation.
18   22.15 Confidentiality. 18   22.16 Building Name and Signage. 19   22.17
Mold. 19   22.18 Survival of Obligations. 19   22.19 Amendments. 19   22.20
Execution; Counterpart; Signature Transmitted. 19   22.21 Intentionally Deleted.
19   22.22 Exhibit. 19

 



 ii  

 

 

OFFICE LEASE

 

Basic Lease Terms.       A. EFFECTIVE DATE OF LEASE: September 29, 2017       B.
TENANT: Eastside Distilling Inc,     a Nevada corporation         Addresses For
Notices: Eastside Distilling Inc.     Att’n General Manager     1001 SE Water
Ave., Suite 390     Portland, OR 97214     Facsimile: _____________________    
Email: _____________________       C. LANDLORD: Eastbank Commerce Center, LLC,  
  an Oregon limited liability company           Addresses For Notices:     c/o
Beam Development     75 SE Yamhill, Suite 201     Portland, OR 97214     Attn:
Jonathan Malsin     Email: jonathan@beamdevelopment.com           With copy to:
    Brix Law LLP     75 SE Yamhill, Suite 202     Portland, OR 97214     Attn:
Brad Miller     Email:  bmiller@brixlaw.com           Address for payment of
Rent:     c/o Beam Development     75 SE Yamhill, Suite 201     Portland, OR
97214       D. PREMISES: Approximately 3,050 rentable square feet with an
address of 1001 SE Water Avenue, Suite 390, Portland, Oregon 97214, as shown on
the attached Exhibit “A.”       E. BUILDING: The building located at 1001 SE
Water Avenue, Portland, OR 97214 commonly known as the Eastbank Commerce Center.
      F. BUILDING AREA: Approximately 55,274 rentable square feet       G.

TENANT’S PROPORTIONATE

SHARE: 5.52%.

The percentage is obtained by dividing the rentable square feet of the Premises
by the total number of rentable square feet of the Building. Landlord may modify
Tenant’s Proportionate Share if the Building size is increased or decreased, as
the case may be.       H.

TENANT’S PERMITTED USE OF PREMISES:


General office use, and for no other purpose.

 

 i  

 



 



I. TERM OF LEASE: Anticipated Commencement Date: October 15, 2017. Expiration
Date: Last day of the month that is twenty-six (26) months after the
Commencement Date (defined below) of the Lease.       J. INITIAL MONTHLY BASE
RENT: $5,718.75.      



K. BASE RENT: Period (Months) Monthly Base Rent     1-2 Abated     3-12
$5,718.75     13-24 $5,890.31     25-26 $6,067.02        



L. PREPAID RENT: $5,718.75, applicable to month three (3) after the Commencement
Date.       M. SECURITY DEPOSIT: $6,067.02.       N. PARKING: During the Term of
the Lease, Tenant shall be permitted to use four (4) reserved parking spaces.
All parking arrangements with Tenant shall be addressed by separate agreement
and shall be subject to the provisions of Section 4.4.       L. BROKER(S):
Landlord was not represented by a real estate broker with respect to this Lease.
Tim Budelman of Norris & Stevens, Inc. representing Tenant.

 

 ii  

 

 

OFFICE LEASE

 

For valuable consideration, Landlord and Tenant covenant and agree as follows:

 

1.PREMISES; DELIVERY    1.1Lease of Premises.

 

Landlord leases to Tenant the Premises described in the Basic Lease Terms and
shown as Suite 390 on Exhibit ”A” (the “Premises”) subject to the terms and
conditions of this Lease.

 

1.2Delivery of Possession and Commencement.



 

Should Landlord be unable to deliver possession of the Premises on the
Anticipated Commencement Date stated in the Basic Lease Terms, Landlord shall
have no liability to Tenant for delay in delivering possession. The term of the
Lease shall commence on the date the Premises are delivered to Tenant in the
condition required under this Lease, which shall be deemed to have occurred when
Landlord’s Work (defined below) has been substantially completed (the
“Commencement Date”). The Premises shall be delivered to Tenant in “as is”
condition and without any representation or warranty subject only to the
improvements to be performed by Landlord in accordance with Exhibit ”B”
(“Landlord’s Work”). The terms “substantial completion,” “substantially
complete,” and words of similar import (whether or not spelled with initial
capitals) as used herein shall mean the date of substantial completion of
Landlord’s Work such that Tenant may commence the installation of any of
Tenant’s equipment and occupy the Premises for the conduct of its business
(subject to the completion of any additional construction to be performed by
Tenant). Landlord’s Work shall be deemed substantially complete notwithstanding
the fact that minor details of construction, mechanical adjustments or
decorations which do not materially interfere with Tenant’s use and enjoyment of
the Premises remain to be performed (items normally referred to as “punch list”
items). The existence of any “punch list” items shall not postpone the
Commencement Date. Tenant’s occupancy of the Premises shall constitute
conclusive acceptance of the amount of square footage stated herein, and of the
condition of the Premises. The Expiration Date of this Lease shall be the date
stated in the Basic Lease Terms. Upon ascertaining the date of the Commencement
Date, Landlord shall deliver to Tenant a written confirmation in the form
attached hereto as Exhibit “E” (“Lease Confirmation”) of the Commencement Date.
The Lease Confirmation shall be binding upon Tenant unless Tenant objects to the
notice in writing delivered to Landlord within five (5) days of Tenant’s receipt
of said Lease Confirmation.

 

The rentable areas of the Premises and the Building specified in Section 1.1 are
approximate. Tenant is satisfied with Landlord’s measurement of the rentable
areas of the Premises and of the Building.

 

1.3Early Access.

 

Tenant shall have the right to occupy the Premises approximately seven (7) days
after the mutual execution of this Lease. Such early access to the Premises by
Tenant shall be solely for the purpose of installing Tenant’s cabling,
furniture, fixtures, and equipment in the Premises and shall be subject to the
following conditions: (i) prior to Tenant’s entry into the Premises, Tenant
provides Landlord with proof that Tenant has the insurance that Tenant is
required to maintain under this Lease, (ii) prior to Tenant’s entry into the
Premises, Tenant provides Landlord with such evidence as reasonably required
that Tenant has received all required governmental approvals to enter the
Premises, (iii) prior to Tenant’s entry into the Premises, Tenant provides
Landlord with contractor’s licenses, insurance and bonds for all contractors
entering the Premises in connection with any work to be performed on by Tenant
in the Premises, and (iv) Landlord shall have the right to terminate or suspend
Tenant’s early access at any time that Landlord determines that such early
access interferes with the performance of the Landlord’s Work.

 

  1 

 



 

1.4Option to Extend Term.

Landlord hereby grants Tenant the right to extend the Term of the Lease for one
(1) additional period of three (3) years (such extended period is hereinafter
referred to as the “Extended Term”) on the same terms and conditions contained
in the Lease, except that (i) Base Rent for an Extended Term shall be as set
forth hereinbelow, (ii) no additional options to extend shall apply following
the expiration of applicable Extended Term (other than as expressly set forth
above), and (iii) Landlord shall have no obligation to make any improvements to
the Premises or contribute any amounts therefor. Written notice of Tenant’s
exercise of its option to extend (“Option to Extend”) the Term of this Lease for
the Extended Term must be given to Landlord no less than six (6) months prior to
the date the Term of the Lease would otherwise expire. If Tenant is in default
under this Lease, Tenant shall have no Option to Extend the Term of this Lease
until such default is cured within the cure period set forth in this Lease for
such default, if any; provided, that the period of time within which said Option
to Extend may be exercised shall not be extended or enlarged by reason of
Tenant’s inability to exercise said Option to Extend because of a default. In
the event Tenant validly exercises its Option to Extend the Term of this Lease
as herein provided, Base Rent shall be adjusted as of the commencement date of
the Extended Term as follows (but in no event shall it be less than the Base
Rent for the month immediately prior to the commencement of the Extended Term):

 

(a)       Not later than six (6) months prior to the commencement of an Extended
Term, Landlord shall provide Tenant with Landlord’s determination of the fair
market Base Rent for such Extended Term, including periodic increases as
dictated by the current market (“Landlord’s Determination of Base Rent for
Extended Term”). Tenant shall provide notice to Landlord within ten (10) days
after receipt of such notice from Landlord as to whether Tenant accepts
Landlord’s Determination of Base Rent for Extended Term. In the event Tenant
does not agree to Landlord’s Determination of Base Rent for Extended Term,
Landlord and Tenant shall attempt to agree upon Base Rent for the Premises for
the Extended Term, such rent to be the fair market Base Rent installment of rent
for the Premises for the Extended Term, as defined in Subsection (c) below. If
the parties are unable to agree upon the Base Rent for the Extended Term by the
date three (3) months prior to the commencement of the Extended Term, then
within ten (10) days thereafter each party, at its own cost and by giving notice
to the other party, shall appoint a real estate appraiser with at least five (5)
years full-time commercial real estate appraisal experience in the area in which
the Premises are located to appraise and set Base Rent for the Extended Term. If
a party does not appoint an appraiser within ten (10) days after the other party
has given notice of the name of its appraiser, the single appraiser appointed
shall be the sole appraiser and shall set Base Rent for the Extended Term. If
each party shall have so appointed an appraiser, the two (2) appraisers shall
meet promptly and attempt to set the Base Rent for the Extended Term. If the two
(2) appraisers are unable to agree within thirty (30) days after the second
appraiser has been appointed, they shall attempt to select a third appraiser
meeting the qualifications herein stated within ten (10) days after the last day
the two (2) appraisers are given to set Base Rent. If the two (2) appraisers are
unable to agree on the third appraiser within such ten (10) day period, either
of the parties to this Lease, by giving five (5) days’ notice to the other
party, may apply to the Arbitration Service of Portland for the selection of a
third appraiser meeting the qualifications stated in this Section. Each of the
parties shall bear one-half (1/2) of the cost of appointing the third appraiser
and of paying the third appraiser’s fee. The third appraiser, however selected,
shall be a person who has not previously acted in any capacity for either party.

 

(b)       The fair market Base Rent shall be fixed by the appraisers in
accordance with the following procedures. Each party-appointed appraiser shall
state, in writing, such appraiser’s determination of the fair market Base Rent
supported by the reasons therefor and shall make counterpart copies for the
other party-appointed appraiser and any neutral appraiser. The party-appointed
appraisers shall arrange for a simultaneous exchange of their proposed fair
market Base Rent determinations. The role of any neutral appraiser shall be to
select whichever of the two (2) proposed determinations of fair market Base Rent
most closely approximates the neutral appraiser’s own determination of fair
market Base Rent. The neutral appraiser shall have no right to propose a middle
ground or any modification of either of the two (2) proposed determinations of
fair market Base Rent. The determination of fair market Base Rent the neutral
appraiser chooses as that most closely approximating the neutral appraiser’s
determination of the fair market Base Rent shall constitute the decision of the
appraisers and shall be final and binding upon the parties. The appraisers shall
have no power to modify the provisions of this Lease.

 

  2 

 



 

(c)       For purposes of the appraisal, the term “fair market Base Rent” shall
mean the price that a ready and willing tenant would pay, as of the Extended
Term commencement date, as a base rent to a ready and willing landlord of
premises comparable to the Premises, in terms of size, quality and comparable
term, in their then-improved state, in the Portland, Oregon market, if such
premises were exposed for lease on the open market for a reasonable period of
time; including any rent increases over the Extended Term. In no event shall
there be deducted from such fair market rental the value of any concessions,
including without limitation, tenant improvements, commission and/or “down
time.”

 

(d)       Any neutral appraiser’s decision shall be made not later than thirty
(30) days after the submission by the appraisers of their proposals with respect
to the fair market Base Rent. The parties have included these time limits in
order to expedite the proceeding, but they are not jurisdictional, and the
neutral appraiser may for good cause allow reasonable extensions or delays,
which shall not affect the validity of the award. Absent fraud, collusion or
willful misconduct by the neutral appraiser, the award shall be final, and
judgment may be entered in any court having jurisdiction thereof. The Option to
Extend the Lease hereby granted is personal to the entity executing this Lease
as tenant and is not transferable; in the event of any assignment or subletting
under this Lease, the Option to Extend the Lease shall automatically terminate
and shall thereafter be null and void.

 

1.5Right of First Offer.

 

If at any time during the initial Term of the Lease space in Suites 360 or 370
of the Building as shown on Exhibit “D” (collectively and individually, the
“First Offer Space”) is available for lease or is about to become available for
lease (provided such space shall not be deemed available for lease until it has
already been leased to a third party after the date of this Lease or if it is
subject to any existing options of existing tenants of the Building) and so long
as Tenant is not in default of this Lease, Landlord shall notify Tenant of the
availability of such space and the terms upon which Landlord is willing to lease
such space to Tenant (the base rent per sq. ft., and the general terms shall be
consistent with the then prevailing-market for premises comparable to the
Premises, in terms of size, quality and comparable term, in their then-improved
state, in the Portland, Oregon market, provided the base rent shall be no lower
than that for the initial Premises for the month in which the expansion of the
Premises to include the First Offer Space shall occur (the “Expansion Space
Commencement Date”). If Tenant timely accepts Landlord’s offer, if, as of the
Expansion Space Commencement Date, the Term of the Lease is set to expire less
than twenty-four (24) months later, the Term of the Lease with respect to the
initial Premises and the First Offer Space shall be extended such that the Term
of the Lease expires twenty-four (24) months following the Expansion Space
Commencement Date. Tenant shall have five (5) business days to accept Landlord’s
offer. If Tenant fails to accept Landlord’s offer within such five (5) business
day period, Landlord shall be free to lease such space any time during the term
of this Lease free and clear of any rights of Tenant; provided however, once
such space has been leased to a third party and thereafter becomes available for
lease, the provisions of this Right of First Offer shall then again apply. The
right of first offer contained herein shall not apply to any renewal or
extension of the term of the Lease and shall be personal to the entity executing
this Lease as tenant.

 

2.RENT PAYMENT

 

2.1Base Rent.

 

Tenant shall pay to Landlord the Base Rent for the Premises and any additional
rent provided herein, without deduction or offset. At the same time as execution
of the Lease, Tenant shall pay any prepaid rent stated in the Basic Lease Terms.
Rent is payable in advance on the first day of each month commencing on the
Commencement Date of this Lease. Tenant shall have a five (5) day grace period
from the first day of the month within which to pay the Base Rent and any
additional rent. Rent for any partial month during the Lease term shall be
prorated to reflect the number of days during the month that Tenant occupies the
Premises. Additional rent means amounts determined under Section 20 of this
Lease and any other sums payable by Tenant to Landlord under this Lease. Rent
not paid when due shall bear interest at the rate of nine percent (9%) per
annum, until paid. Landlord may at its option impose a late charge of the
greater of $.05 for each $1 of rent or $50 for rent payments made more than ten
(10) days late in lieu of interest for the first month of delinquency. Tenant
acknowledges that late payment by Tenant to Landlord of any rent or other sums
due under this Lease will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of such costs being extremely difficult and
impracticable to ascertain, and that such late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of any such
late payment and is not a penalty. Neither imposition nor collection nor failure
to impose or collect such late charge shall be considered a waiver of any other
remedies available for default. In addition to such late charge, an additional
charge of $75 shall be recoverable by Landlord for any returned checks.

 

  3 

 



 

2.2Abated Rent and Other Inducement Provisions.

 

As reflected above, Tenant shall have no obligation to pay monthly Base Rent for
the first two (2) full months after the Commencement Date (the “Free Rent
Period”) resulting in an abatement of monthly Base Rent in the aggregate amount
of $11,437.50. In the event of a default by Tenant under the terms of this Lease
which results in early termination pursuant to the provisions hereof during such
Free Rent Period, Tenant shall not be entitled to any such rent abatement after
the date of termination nor shall Tenant be entitled to assert any right to rent
abatement after such termination against any sums due Landlord. The rent
abatement granted under this Section and any other cash and allowance which is
granted to Tenant (collectively, “Inducement Provisions”) is solely for the
benefit of the entity executing this Lease as tenant and is not transferable to
any assignee or subtenant. In the event of a default by Tenant under the terms
of this Lease which results in early termination pursuant to the provisions
hereof, then as a part of the recovery to which Landlord shall be entitled shall
be included a portion of such rent which was abated under the provisions of this
Section and the cash and any allowance other all other Inducement Provisions,
which portion shall be determined by multiplying the total amount of rent, cash
and allowance which was abated or granted under this Lease by a fraction, the
numerator of which is the number of months remaining in the term of this Lease
at the time of such default and the denominator of which is the number of months
during the term of this Lease that Tenant is obligated to pay monthly Base Rent.
For the avoidance of doubt, during the Free Rent Period Tenant shall be
obligated to pay Tenant’s Proportionate Share of operating expenses and real
property taxes.

 

3.SECURITY DEPOSIT

 

Upon execution of the Lease, Tenant shall pay to Landlord the amount stated in
the Basic Lease Terms as a Security Deposit. Landlord may apply the Security
Deposit to pay the cost of performing any obligation which Tenant fails to
perform within the time required by this Lease, but such application by Landlord
shall not waive Landlord’s other remedies nor be the exclusive remedy for
Tenant’s default. If the Security Deposit is applied by Landlord, Tenant shall
on demand pay the sum necessary to replenish the Security Deposit to its
original amount. In no event will Tenant have the right to apply any part of the
Security Deposit to any rent or other sums due under this Lease. If Tenant is
not in default at the expiration or termination of this Lease, Landlord shall
return the entire Security Deposit to Tenant, within thirty (30) days, except
for the portion designated in the Basic Lease Terms, if any, which Landlord
shall retain as a non-refundable cleaning fee. If Tenant is in default at the
expiration or termination of this Lease, Landlord may retain such portion of the
Security Deposit as needed to cure the default and shall promptly return the
balance, if any, to Tenant. Landlord’s obligations with respect to the Security
Deposit are those of a debtor and not of a trustee, and Landlord can commingle
the Security Deposit with Landlord’s general funds. Landlord shall not be
required to pay Tenant interest on the Security Deposit. Landlord shall be
entitled to immediately endorse and cash Tenant's Security Deposit; however,
such endorsement and cashing shall not constitute Landlord's acceptance of this
Lease. In the event Landlord does not accept this Lease, Landlord shall return
said Security Deposit. If Landlord sells its interest in the Premises during the
term hereof and deposits with or credits to the purchaser the unapplied portion
of the Security Deposit, thereupon Landlord shall be discharged from any further
liability or responsibility with respect to the Security Deposit.

 

4.USE

 

4.1Use.

 

Tenant shall use the Premises for Tenant’s Permitted Use stated in the Basic
Lease Terms and for no other purpose. In connection with Tenant’s use of the
Premises (including, without limitation, any alteration of the Premises), Tenant
shall at its expense promptly comply with all applicable laws, ordinances,
rules, and regulations (“Laws”) and shall not annoy, obstruct, or interfere with
the rights of other tenants. Tenant shall not allow any objectionable fumes,
noise, light, vibration, radiation, or electromagnetic waves to be emitted from
the Premises. If any such sound or vibration is detectable outside of the
Premises, Tenant shall provide such insulation as is required to muffle such
sound or vibration and render it undetectable at Tenant’s cost. Tenant shall not
conduct any activities that will increase Landlord’s insurance rates. Tenant
shall pay before delinquency all taxes, assessments, license fees and public
charges levied, assessed or imposed upon its business operations and all trade
fixtures, leasehold improvements, merchandise and other personal property in or
about the Premises. Tenant shall not use the Premises for any uses that will
cause any increase in insurance rates in the Building. Notwithstanding anything
to the contrary in this Lease, in no event shall any portion of the Premises be
used for any marijuana-related business, cannabusiness, or any other business
related to controlled substances as defined in the Federal Controlled Substances
Act (including, but not limited to, the cultivation, manufacture, processing,
accounting, financial transactions, other ancillary services, storage or sale of
cannabis or cannabis-related products).

 

  4 

 



 

4.2Equipment.

 

Tenant shall install in the Premises only such equipment as is customary for
Tenant’s Permitted Use and shall not overload the floors or electrical circuits
of the Premises or Building or alter the plumbing or wiring of the Premises or
Building. Landlord must approve in advance the location of and manner of
installing any wiring or electrical, heat generating, climate sensitive, or
communication equipment or exceptionally heavy articles. All telecommunications
equipment, conduit, cables and wiring, additional dedicated circuits, and any
additional air conditioning required because of heat generating equipment or
special lighting installed by Tenant shall be installed and operated at Tenant’s
expense and, at Landlord’s written request shall be removed by Tenant at
Tenant’s sole cost. Tenant shall have no right to install any equipment on or
through the roof of the Building, or use or install or store any equipment or
other items outside of the interior boundary of the Premises.

 

4.3Signs and Other Installations.

 

No signs, awnings, or other apparatus shall be painted on or attached to the
Building or anything placed on any glass or woodwork of the Premises or
positioned so as to be visible from outside the Premises, including any window
covering (e.g., shades, blinds, curtains, drapes, screens, or tinting materials)
without Landlord’s written consent. All signs installed by Tenant shall comply
with Landlord’s standards for signs and all applicable codes and all signs and
sign hardware shall be removed upon termination of this Lease with the sign
location restored to its former state. Any material violating this provision may
be removed and disposed by Landlord without compensation to Tenant, and Tenant
shall reimburse Landlord for the cost of the same upon request. Subject to
Landlord’s final approval as to the specific design, location, and size of such
signage, Tenant may install, at Tenant’s sole cost and expense, Tenant-branded
signage on the door and window of the entry to the Premises. Landlord shall, at
Landlord’s sole cost and expense, place Tenant’s name on the directory of the
Building. Notwithstanding the above, and subject to Landlord’s reasonable
approval of the design, location, and size of such signage, Landlord consents to
Tenant placing a neon sign in its third floor window for “Portland Potato” or
“Portland Potato Vodka,” as permitted by the city sign code and all other
governmental regulations, provided such signage shall not be placed within three
(3) feet of the window line.

 

4.4Parking.

 

All parking spaces shall be assigned to tenants and other parties pursuant to a
separate written agreement with Landlord. This Lease does not cover any parking
spaces or rights to use any parking spaces except as indicated in Section N of
the Basic Lease Terms. Except to the extent of the negligence or willful
misconduct of Landlord or Landlord’s agents, employees or contractors, Landlord
shall not be responsible for money, jewelry, automobiles or personal property
lost in or stolen from the parking areas regardless of whether such loss or
theft occurs when the parking areas are locked or otherwise secured. Without
limiting the terms of the preceding sentence, Landlord shall not be liable for
any loss, injury or damage to persons using the parking areas or automobiles or
other property therein, it being agreed that, to the fullest extent permitted by
law, the use of the parking spaces shall be at the sole risk of Tenant and its
employees. If Tenant and Landlord enter into a parking agreement covering
parking spaces in the Building, then any default by Tenant under such agreement
beyond any applicable cure period shall, at Landlord’s option, constitute an
event of default under this Lease. A copy of the separate parking agreement is
attached hereto as Exhibit “F.”

 

  5 

 



 

5.UTILITIES, SERVICES, SECURITY

 

5.1Utilities and Services.

 

Landlord will furnish water and electricity to the Building at all times and
will furnish heat and air conditioning, at building standard levels, during the
normal Building hours as established by Landlord. Tenant shall pay for all
charges for electricity, natural gas and water furnished to the Premises. If
Tenant does not pay any of these charges directly, Tenant shall pay Landlord for
such charges and the amount payable by Tenant will be based upon consumption as
sub-metered to the Premises by Landlord, or if not sub-metered, upon an
equitable allocation made by Landlord, which allocation will be binding absent
manifest error. Tenant shall be responsible for paying, as additional rent, the
monthly charges allocable to the Premises for the HVAC maintenance contracts
entered into by Landlord from time to time. Any additional rent provided for in
this Lease shall become due with the next monthly installment of Base Rent
unless otherwise provided. Janitorial service for the Building’s common areas
will be provided in accordance with the regular schedule of the Building, which
schedule may change from time to time. Tenant shall provide Tenant’s own
janitorial service for the Premises unless Landlord and Tenant otherwise agree
in writing that Landlord will provide such service to Tenant as part of
operating expenses for the Building. Tenant shall be responsible for, and
promptly pay when due, any and all charges for utility services used in the
Premises and for all other services required for Tenants use of the Premises
(including without limitation, all data and telephone services). Tenant shall
comply with all government laws or regulations regarding the use or reduction of
use of utilities on the Premises. Interruption of services or utilities shall
not be deemed an eviction or disturbance of Tenant’s use and possession of the
Premises, render Landlord liable to Tenant for damages, or relieve Tenant from
performance of Tenant’s obligations under this Lease. Landlord shall take all
reasonable steps to correct any interruptions in service caused by defects in
utility systems within Landlord’s reasonable control. Tenant shall provide its
own surge protection for power furnished to the Premises. Tenant shall cooperate
with Landlord and the utility service providers at all times as reasonably
necessary, and shall allow Landlord and utility service providers, reasonable
access to the pipes, lines, feeders, risers, wiring, and any other machinery
within the Premises. Tenant shall not contract or engage any other utility
provider without prior written approval of Landlord.

 

5.2Data and Information Sharing for Environmental Management and Extra Usage.

 

Tenant shall be required to furnish to Landlord energy and water consumption
data for all energy and water types used on the Premises for which utility
accounts or consumption meters are owned by Tenant. Landlord and Tenant agree to
provide all reasonable and accurate information that may be required to pursue
green building certification of the Premises. If Tenant does not pay for
utilities directly and Tenant uses excessive amounts of utilities because of
operation outside of ordinary business hours of Monday through Friday from 7:00
am to 6:00 pm and Saturday 8:00 am to Noon (“Ordinary Building Hours”), high
demands from office machinery and equipment, nonstandard lighting, or any other
cause, Landlord may impose a reasonable charge for supplying such extra
utilities, which charge shall be payable monthly by Tenant in conjunction with
rent payments. Landlord reserves the right to install separate meters for any
such utility and to charge Tenant for the cost of such installation.

 

5.3Security Measures for the Premises.

 

Landlord may (but shall have no obligation) adopt security measures regarding
the Premises, and Tenant shall cooperate with all such security measures.
Landlord may, in Landlord’s sole and absolute discretion, modify the type or
amount of security measures provided at any time without notice.

 

  6 

 



 

Tenant may not install alarm boxes, foil protection tape, or other security
equipment on the Premises without Landlord’s prior written consent. Tenant may,
at Tenant’s sole cost and expense, install a supplemental security system within
the Premises (such as a card-key system) with Landlord’s written consent not to
be unreasonably withheld; provided that such consent may be conditioned on,
among other things, that: (i) the plans and specifications for any such system
shall be subject to Landlord's reasonable approval, (ii) any such system must be
compatible with any existing systems of the Building, (iii) Tenant's obligation
to indemnify, defend and hold Landlord harmless shall also apply to Tenant's use
and operation of any such system, (iv) the installation of such system shall
otherwise be subject to the terms and conditions of Section 6 below (and Exhibit
“B”, if installed as a part of the Tenant improvements), and (v) notwithstanding
anything to the contrary in this Lease, Tenant shall remove such system upon the
expiration or earlier termination of this Lease and repair all damage caused by
such removal. Tenant shall at all times provide Landlord with a contact person
who can disarm the security/surveillance system and who is familiar with the
functions of such system in the event of a malfunction, and Tenant shall provide
Landlord with the alarm codes or other necessary information required to disarm
such system in the event Landlord must enter the Premises in an emergency and
Landlord shall not have any liability for accidentally setting off Tenant’s
security system. The determination of the extent to which such supplemental
security equipment, systems and procedures are reasonably required shall be made
in the sole judgment, and shall be the responsibility of, the Tenant.

 

5.4Fiber Optic.

 

Tenant shall have the right to select an alternative telecom provider for its
data and telecom connectivity in the Building; provided that (i) such telecom
provider enters into a license agreement with the Landlord which license
agreement shall be subject to Landlord’s prior written approval, (ii) Tenant
assumes all costs and expenses related to the license agreement, including,
without limitation, the costs of installation of fiber and electrical feeds,
including chases and conduits in the risers in the Building (collectively, the
“Cabling”), and (iii) the telecom provider’s use will not interfere with or
adversely impact the Building or the use or occupancy of office space leased by
any tenant of the Building. Together with Tenant's request for a new telecom
provider, Tenant shall submit to Landlord evidence acceptable to Landlord in its
sole discretion that the installation of the Cabling by the telecom provider is
in compliance with all applicable laws and will not impede the operation of the
Building or its systems in any material respect and if so as to the latter, that
Tenant will be responsible to correct and remediate such impediment at it sole
cost and expense as a condition precedent to such approval by Landlord. Without
limiting the generality of the foregoing, Tenant shall not commence or allow the
telecom provider to commence any installation or operation of the Cabling until
the proposed location of and specifications for the Cabling have been approved
in writing by Landlord. Landlord shall have no obligation to design, install,
construct, use, operate, maintain, repair, replace or remove the Cabling or to
have any other responsibility or liability in connection therewith or the
operations thereof. The use of the Cabling and all areas outside the Premises
shall be subject to all terms and conditions of the Lease as if within the
Premises, including, without limitation, insurance and indemnification
obligations in this Lease. Landlord shall not be liable for any loss or damage
suffered by Tenant or others because of any interruption in or failure of
utilities, including electrical power, to the Cabling. Tenant acknowledges and
agrees that it shall accept the areas in which Tenant installs its Cabling and
piping in their “As Is” condition. Landlord makes no representation respecting
the condition of these areas or their suitability for operation and installation
of the Cabling.

 

6.MAINTENANCE, REPAIR, ALTERATIONS

 

6.1Maintenance and Repair.

 

6.1.1Landlord’s obligation with respect to maintenance and repair of the
Building shall be limited to: (A) the structural portions of the Building, (B)
the exterior walls of the Building, including glass and glazing (provided that
the cleaning of the interior faces of exterior glazing within the Premises shall
be Tenant’s responsibility), (C) the roof, (D) the mechanical, electrical,
plumbing and life safety systems leading to the Premises, and (E) the common
areas. Landlord shall have the right but not the obligation to undertake work of
repair that Tenant is required to perform hereunder and that Tenant fails or
refuses to perform in a timely and efficient manner. All costs incurred by
Landlord in performing any such repair for the account of Tenant shall be repaid
by Tenant to Landlord upon demand, together with a reasonable administrative
fee.

 

  7 

 



 

6.1.2Tenant shall maintain and repair the Premises in good condition, including,
without limitation, maintaining and repairing all walls, floors, and ceilings,
all interior doors, partitions, and windows, and all Premises systems, fixtures,
and equipment that are not the maintenance responsibility of Landlord, as well
as damage to the Building caused by Tenant, its agents, employees, contractors,
or invitees.

 

6.1.3Landlord shall have no liability for failure to perform required
maintenance and repair unless written notice is given by Tenant and Landlord
fails to commence efforts to remedy the problem within a reasonable time and
diligently pursue such remedy to completion. Landlord shall have the right to
erect scaffolding and other apparatus necessary for the purpose of making
repairs or alterations to the Building, and Landlord shall have no liability for
interference with Tenant’s use because of such work. Work may be done during
normal business hours. Tenant shall have no claim against Landlord for any
interruption of services or interference with Tenant’s occupancy caused by
Landlord’s maintenance and repair or any claim of constructive or other eviction
of Tenant.

 

6.1.4Landlord’s cost of repair and maintenance shall be considered “operating
expenses” for the purposes of Section 20, except that repair of damage caused by
negligent or intentional acts or breach of this Lease by Tenant, its
contractors, agents or invitees shall be at Tenant’s expense.

 

Landlord represents and warrants that the plumbing, mechanical, electrical,
safety, HVAC, and other systems serving the Premises shall be in good working
order on the Commencement Date.

 

6.2Alterations.

 

6.2.1Tenant shall not make any alterations to the Premises that affect the
structure of the Building or any Building system (electrical, plumbing,
mechanical or life safety), or install any wall or floor covering without
Landlord’s prior written consent which may be withheld in Landlord’s sole
discretion. With respect to any other alteration requested by Tenant, Landlord’s
consent shall not be unreasonably withheld. Should Landlord consent in writing
to Tenant’s alteration of the Premises, Tenant shall contract with a contractor
approved by Landlord for the construction of such alterations (which contractor
shall comply with the insurance provisions set forth in this Lease), shall
secure all appropriate governmental approvals and permits, and shall complete
such alterations with due diligence in compliance with the plans and
specifications approved by Landlord and in a good and workmanlike manner. All
such construction shall be performed in a manner which will not interfere with
the quiet enjoyment of other tenants of the Building. Any such alterations,
wiring, cables, or conduit installed by Tenant shall at once become part of the
Premises and belong to Landlord except for removable machinery and unattached
movable trade fixtures. Landlord may at its option require that Tenant remove
any alterations, wiring, cables or conduit installed by or for Tenant and
restore the Premises to the original condition upon termination of this Lease.
If Tenant seeks Landlord’s consent to perform an alteration, then at the time
Landlord provides its approval of same, Landlord shall notify Tenant as to
whether Landlord will require Tenant to remove such alteration upon the
expiration or earlier termination of this Lease. If Tenant makes an alteration
without asking Landlord whether Landlord will require such alteration to be
removed at the expiration or sooner termination of this Lease, Landlord may at
its option, require that Tenant remove such alterations and repair any damage in
connection therewith. Landlord shall have the right to post notices of
nonresponsibility in connection with work being performed by Tenant in the
Premises. Work by Tenant shall comply with all laws then applicable to the
Premises. Tenant shall not allow any liens to attach to the Building or Tenant’s
interest in the Premises as a result of its activities or any alterations.
Landlord may perform alterations to or change the configuration of the Building
and common areas. At the conclusion of any alteration, (A) Tenant shall provide
Landlord with as-built drawings of such alterations, and (B) certify that the
“record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of this Lease.

 

  8 

 



 

6.2.2Throughout the term of the Lease and notwithstanding the provisions of
Section 18 below, Landlord shall have a continuing right (but shall not be
obligated) to make alterations and/or improvements to the common areas and any
other portions of the Building for any purposes that Landlord deems necessary,
in its reasonable business judgment, including, without limitation, alterations
or improvements that will affect the operation, design, use or aesthetic of the
Building. Landlord is authorized to prioritize sustainability requirements over
minimizing upfront costs of property improvements. Landlord shall make
reasonable efforts to complete all such alterations and improvements so as to
minimize, to the extent feasible, disturbance to Tenant. Without limiting the
generality of the foregoing, Landlord reserves the right to grant such
easements, rights and dedications as Landlord deems necessary or desirable and
to cause the recordation of parcel maps and covenants, conditions and
restrictions affecting the Premises and Building, as long as such easements,
rights, dedications, maps and covenants, conditions and restrictions do not
materially and adversely interfere with the use of the Premises by Tenant. At
Landlord’s request, Tenant shall join in the execution of any of the
aforementioned documents.

 

7.INDEMNITY, INSURANCE

 

7.1Indemnity.

 

Tenant shall indemnify, defend, and hold harmless Landlord and its managing
agents and employees from any claim, liability, damage, or loss occurring in,
on, or about the Premises, or any cost or expense in connection therewith
(including attorney fees), arising out of (a) any damage to any person or
property occurring in, on, or about the Premises, (b) use by Tenant or its
agents, invitees or contractors of the Premises and/or the Building, and/or (c)
Tenant’s breach or violation of any term of this Lease. This indemnity
obligation shall survive the expiration or sooner termination of this Lease.
Notwithstanding the forgoing, Tenant shall have no obligation to indemnify,
defend or hold harmless Landlord for any claim, damage or loss caused in whole
or in part by the intentional or grossly negligent acts of Landlord, its
employees or agents or by other tenants in the building.

 

7.2Insurance.

 

Tenant shall carry liability insurance, on an occurrence basis, with limits of
not less than Two Million Dollars ($2,000,000) combined single limit bodily
injury and property damage which insurance shall have an endorsement naming
Landlord and Landlord’s managing agent and lender, if any, and any other entity
reasonably required by Landlord, as an additional insured, cover the liability
insured under Section 7 of this Lease and be in form and with companies
reasonably acceptable to Landlord. Such insurance shall provide that it is
primary insurance and not “excess over” or contributory with any other valid,
existing and applicable insurance in force for or on behalf of Landlord. The
policy shall not eliminate cross-liability and shall contain a severability of
interest clause. Tenant, at its cost, shall maintain on all of its personal
property, tenant improvements (whether constructed by Landlord or Tenant), in,
on, or about the Premises, a policy of “Broad Form” insurance, to the extent of
at least full replacement value without any deduction for depreciation. Tenant,
at its cost, shall maintain such other insurance as Landlord may reasonably
require from time to time. Not more frequently than once each year, if, in the
opinion of Landlord’s lender or of the insurance consultant, the amount of
public liability and property damage insurance coverage at that time is not
adequate, Tenant shall increase the insurance coverage as required by either
Landlord’s lender or Landlord’s insurance consultant. Prior to occupancy, Tenant
shall furnish a certificate evidencing such insurance which shall state that the
coverage shall not be canceled or materially changed without thirty (30) days’
advance notice to Landlord and Landlord’s managing agent, if any. Tenant shall
furnish to Landlord a renewal certificate at least thirty (30) days prior to
expiration of any policy.

 

Tenant shall also maintain workers’ compensation insurance in accordance with
the laws of the state in which the Premises are located with employer’s
liability insurance in an amount not less than $1,000,000 and business income
and extra expense insurance with limits not less than one hundred percent (100%)
of all income and charges payable by Tenant under this Lease for a period of
twelve (12) months.

 

  9 

 



 

Should Tenant engage the services of any contractor to perform work in the
Premises, Tenant shall ensure that such contractor carries commercial general
liability, business automobile liability, umbrella/excess liability (following
form), worker’s compensation and employers’ liability coverages in substantially
the same amounts as are required of Tenant under this Lease. Contractor shall
include Landlord, its trustees, officers, directors, members, agents and
employees, Landlord’s mortgagees and Landlord’s representatives as additional
insureds on the liability policies required hereunder. All policies required to
be carried by any contractor shall be issued by and binding upon an insurance
company licensed or authorized to do business in the state in which the Building
is located with a rating of at least “A-: X” or better as set forth in the most
current issue of Best’s Insurance Reports, unless otherwise approved by
Landlord. Certificates of insurance, acceptable to Landlord, evidencing the
existence and amount of each insurance policy required hereunder shall be
delivered to Landlord prior to the commencement of any work in the Premises.
Further, each policy will contain provisions giving Landlord and each of the
other additional insureds with at least thirty (30) days’ prior written notice
of any cancelation, non-renewal or material change in coverage. The above
requirements shall apply equally to any subcontractor engaged by contractor.

 

8.DAMAGE, WAIVER OF SUBROGATION

 

8.1Fire or Casualty.

 

“Major Damage” means damage by fire or other casualty to the Building or the
Premises which causes the Premises or any substantial portion of the Building to
be unusable, or which will cost more than twenty-five percent (25%) of the
pre-damage value of the Building to repair, or which is not covered by
insurance. In case of Major Damage, Landlord may elect to terminate this Lease
by notice in writing to Tenant within thirty (30) days after such date. If this
Lease is not terminated following Major Damage, or if damage occurs which is not
Major Damage, Landlord shall promptly restore the Premises to the condition
existing just prior to the damage. Tenant shall promptly restore all damage to
tenant improvements or alterations installed or paid for by Tenant or pay the
cost of such restoration to Landlord if Landlord elects to do the restoration of
such improvements. Unless the casualty was caused by Tenant, rent shall be
reduced from the date of damage until the date restoration work being performed
by Landlord is substantially complete, with the reduction to be in proportion to
the area of the Premises not usable by Tenant. Notwithstanding the foregoing, in
the event of Major Damage, Landlord, within thirty (30) days of the date of such
damage, shall use commercially reasonable efforts to cause a general contractor
selected by Landlord to provide Landlord with a written estimate of the amount
of time required, using standard working methods, to substantially complete the
repair and restoration of the Premises and any common areas necessary to provide
access to the Premises (“Completion Estimate”). Landlord shall promptly forward
a copy of the Completion Estimate to Tenant. If the Completion Estimate
indicates that the Premises or any common areas necessary to provide access to
the Premises cannot be made tenantable within two hundred seventy (270) days
from the date the repair is started (when such repairs are made without the
payment of overtime or other premiums), then either party shall have the right
to terminate this Lease upon written notice to the other within ten (10)
business days after Landlord’s delivery of the Completion Estimate; provided,
however, if the Lease is not terminated under this Section and Landlord
reasonably believes at any time during the performance of the repairs that the
repairs will not be completed within thirty (30) days of the estimated
completion date set forth the Completion Estimate, Landlord shall notify Tenant,
and either party may terminate this Lease within ten (10) days of the date of
Landlord’s notice.

 

8.2Waiver of Subrogation.

 

Tenant shall be responsible for insuring its personal property and trade
fixtures located on the Premises and any alterations or tenant improvements it
has made to the Premises. Neither Landlord, its managing agent nor Tenant shall
be liable to the other for any loss or damage caused by any of the risks that
are covered by property insurance or could be covered by a customary broad form
of property insurance policy, or for any business interruption, and there shall
be no subrogated claim by one party’s insurance carrier against the other party
arising out of any such loss. Subject to the other provisions of this Lease, if
damage is caused by a risk that is not covered by property insurance or could be
covered by a customary broad form of property insurance policy and such damages
is caused by the other party or its agents, employees, contractors or invitees,
nothing contained herein shall be deemed to preclude a party from making a claim
against the other with respect to such damages.

 

  10 

 



 

9.EMINENT DOMAIN

If a condemning authority takes title by eminent domain or by agreement in lieu
thereof a portion sufficient to render the Premises unsuitable for Tenant’s use,
then either party may elect to terminate this Lease effective on the date that
possession is taken by the condemning authority. If this Lease is not
terminated, then rent shall be reduced for the remainder of the term in an
amount proportionate to the reduction in area of the Premises caused by the
taking. All condemnation proceeds (except those specifically allocated to
Tenant’s furniture, fixtures, and equipment, if any) shall belong to Landlord,
and Tenant shall have no claim against Landlord for theses condemnation proceeds
because of the taking. Nothing herein is intended to prevent Tenant from
separately seeking and retaining condemnation proceeds from the condemning
authority that are available for tenants, including but not limited to
relocation costs.

 

10.ASSIGNMENT AND SUBLETTING

 

Tenant shall not assign or encumber its interest under this Lease or sublet all
or any portion of the Premises without first obtaining Landlord’s consent in
writing. This provision shall apply to all transfers by operation of law, and to
all mergers and changes in control of Tenant, all of which shall be deemed
assignments for the purposes of this Section. Tenant’s request for Landlord’s
consent to an assignment or sublease shall be accompanied by a copy of the
proposed agreements between Tenant and the proposed assignee or subtenant.
Tenant shall provide Landlord with (1) any additional information or documents
reasonably requested by Landlord, within ten (10) days after receiving Tenant’s
notice, and (2) an opportunity to meet and interview the proposed assignee or
subtenant, if requested. No assignment shall relieve Tenant of its obligation to
pay rent or perform other obligations required by this Lease, and no consent to
one assignment or subletting shall be a consent to any further assignment or
subletting. If Tenant proposes a subletting for which Landlord’s consent is
required, Landlord shall have the option of terminating this Lease and dealing
directly with the proposed subtenant . Notwithstanding the foregoing, Landlord
may at its sole discretion withhold consent to the subletting of the Premises to
an existing occupant of the Building, to any prospective tenant with which the
Landlord or Landlord’s agents have negotiated within the previous six (6)
months, where the prospective tenant is a government entity or a labor union, or
where any sublease will require any changes to any building systems. Tenant
shall not advertise at a rate which is less than the Building’s listed rate. If
Landlord does not terminate this Lease, Landlord shall not unreasonably withhold
its consent to any assignment or subletting provided the proposed Tenant is
compatible with Landlord’s normal standards for the Building. If an assignment
or subletting is permitted, fifty percent (50%) of any net profit, or net value
of any other consideration received by Tenant as a result of such transaction
shall be paid to Landlord promptly following its receipt by Tenant. Tenant shall
pay any costs incurred by Landlord in connection with a request for assignment
or subletting, including reasonable attorney fees, not to exceed $750.

 

11.DEFAULT, REMEDIES

 

11.1Default.

 

Any of the following shall constitute an “Event of Default” by Tenant under this
Lease (time of performance being of the essence of this Lease):

 

11.1.1Tenant’s failure to pay rent or any other charge under this Lease when due
or within any grace period provided in this Lease.

 

11.1.2Tenant’s failure to comply with any other term or condition within twenty
(20) days following written notice from Landlord specifying the noncompliance.
If such noncompliance cannot be cured within the twenty (20)-day period, this
provision shall be satisfied if Tenant commences correction within such period
and thereafter proceeds in good faith and with reasonable diligence to complete
correction as soon as possible but not later than ninety (90) days after the
date of Landlord’s notice.

 



11.1.3 Failure of Tenant to execute the documents described in Section 16.1 or
16.3 within the time required under such Sections; failure of Tenant to provide
or maintain the insurance required of Tenant pursuant hereto; or failure of
Tenant to comply with any Laws as required pursuant hereto within twenty-four
(24) hours after written demand by Landlord, if non-compliance possess a
substantial risk of damage to the Premises or Building or bodily injury.

 

11.1.4 Tenant’s insolvency, business failure, or assignment for the benefit of
its creditors. Tenant’s commencement of proceedings under any provision of any
bankruptcy or insolvency law or failure to obtain dismissal of any petition
filed against it under such laws within the time required to answer; or the
appointment of a receiver for all or any portion of Tenant’s properties or
financial records.



 

  11 

 



 

11.1.5Assignment or subletting by Tenant in violation of Section 10.

11.2Remedies for Default.

Upon occurrence of an Event of Default as described in Section 11.1, Landlord
shall have the right to the following remedies, which are intended to be
cumulative and in addition to any other remedies provided under applicable law
or under this Lease:

 

11.2.1Landlord may at its option terminate this Lease, without prejudice to its
right to damages for Tenant’s breach. With or without termination, Landlord may
retake possession of the Premises (using self-help or otherwise) and may use or
relet the Premises without accepting a surrender or waiving the right to
damages. Following such retaking of possession, efforts by Landlord to relet the
Premises shall be sufficient if Landlord follows its usual procedures for
finding tenants for the space at rates not less than the current rates for other
comparable space in the Building. If Landlord has other comparable vacant space
in the Building, prospective tenants may be placed in such other space without
prejudice to Landlord’s claim to damages or loss of rentals from Tenant.

 

11.2.2Landlord may recover all damages caused by Tenant’s default which shall
include an amount equal to rentals lost because of the default, amortized Lease
commissions paid for this Lease, and the amortized cost of any tenant
improvements installed by or paid for by Landlord. Landlord may sue periodically
to recover damages as they occur throughout the Lease term, and no action for
accrued damages shall bar a later action for damages subsequently accruing.
Landlord may elect in any one action to recover accrued damages plus damages
attributable to the remaining term of the Lease. Such damages shall be measured
by the difference between the rent under this Lease and the reasonable rental
value of the Premises for the remainder of the term, discounted to the time of
judgment at the prevailing interest rate on judgments.

 

11.3Landlord’s Right To Cure Default.

 

Landlord may, but shall not be obligated to, make any payment or perform any
obligation which Tenant has failed to perform under this Lease. All of
Landlord’s expenditures shall be reimbursed by Tenant upon demand with interest
from the date of expenditure at the rate of nine percent (9%) per annum.
Landlord’s right to correct Tenant’s failure to perform is for the sole
protection of Landlord and the existence of this right shall not release Tenant
from the obligation to perform all of the covenants herein required to be
performed by Tenant, or deprive Landlord of any other right which Landlord may
have by reason of default of this Lease by Tenant, whether or not Landlord
exercises its right under this Section.

 

12.SURRENDER, HOLDOVER

 

On expiration or early termination of this Lease, Tenant shall deliver all keys
to Landlord and surrender the Premises vacuumed, swept, and free of debris and
in the same condition as at the commencement of the term subject only to
reasonable wear from ordinary use. Tenant shall remove all of its furnishings
and trade fixtures that remain its property and any alterations, cables, or
conduits if required by Section 6.2, and shall repair all damage resulting from
such removal. Failure to remove shall be an abandonment of the property, and,
following ten (10) days’ written notice, Landlord may remove or dispose of it in
any manner without liability, and recover the cost of removal and other damages
from Tenant. If Tenant fails to vacate the Premises when required, including
failure to remove all its personal property, Landlord may elect either: (i) to
treat Tenant as a tenant from month to month, subject to the provisions of this
Lease except that rent shall be one-and-one-quarter times the total rent being
charged when the Lease term expired, and any option or other rights regarding
extension of the term or expansion of the Premises shall no longer apply; and/or
(ii) to eject Tenant from the Premises (using self-help or otherwise) and
recover all damages (including, without limitation, consequential damages)
caused by wrongful holdover.

 

  12 

 



 

13.RULES AND REGULATIONS

Tenant shall abide by and adhere to the operating rules and regulations set
forth in the attached Exhibit “C” and any other rules and regulations as
Landlord may from time to time reasonably institute. Any default or breach of
such rules and regulations shall be deemed a default under this Lease and
Landlord shall be entitled to exercise all rights and remedies available to
Landlord as set forth in this Lease. Landlord shall not be liable to Tenant for
the failure of any other tenant or any of its assignees, subtenants or their
respective agents, employees, representatives, invitees or licensees to conform
to such rules and regulations. Landlord shall use commercially reasonable
efforts to enforce all rules and regulations fairly.

 

14.ACCESS

 

14.1Access.

 

Tenant’s officers and employees or those having business with Tenant may be
required to identify themselves or show passes in order to gain access to the
Building. Landlord shall have no liability for permitting or refusing to permit
access by anyone. IN ALL EVENTS, LANDLORD SHALL NOT BE LIABLE TO TENANT, AND
TENANT HEREBY WAIVES ANY CLAIM AGAINST LANDLORD, FOR (I) ANY UNAUTHORIZED OR
CRIMINAL ENTRY OF THIRD PARTIES INTO THE PRESMISES OR THE BUILDING, (II) ANY
DAMAGE TO PERSONS, OR (III) ANY LOSS OF PROPERTY IN OR ABOUT THE PREMISES OR THE
BUILDING, BY OR FROM ANY UNATHORIZED OR CRIMINAL ACTS OF THIRD PARTIES,
REGARDLESS OF ANY ACTION, INACTION, FAILUIRE, BREAKDOWN, MALFUNCTION AND/OR
INSUFFICIENCY OF THE ACCESS CONTROL PROVIDED BY LANDLORD, IF ANY. Landlord may
regulate access to any Building elevators and may (but shall have no obligation)
adopt security measures regarding the Building as Landlord, in its sole and
absolute discretion, deems appropriate. In addition, Landlord may, in Landlord’s
sole and absolute discretion, modify the type or amount of security measures
provided at any time without notice. Landlord shall have the right to enter upon
the Premises at any time by passkey or otherwise to determine Tenant’s
compliance with this Lease, to perform necessary services, maintenance and
repairs or alterations to the Building or the Premises, to post notices of
non-responsibility, or to show the Premises to any prospective tenant or
purchasers. Except in case of emergency, such entry shall be at such times and
in such manner as to minimize interference with the reasonable business use of
the Premises by Tenant. Tenant acknowledges that it has neither received nor
relied upon any representation or warranty made by or on behalf of Landlord with
respect to the safety or security of the Premises or the Building or any part
thereof or the extent or effectiveness of any security measures or procedures
now or hereafter provided by Landlord, and further acknowledges that Tenant has
made its own independent determination with respect to all such matters.

 

14.2Furniture and Bulky Articles.

 

Tenant shall move furniture and bulky articles in and out of the Building or
make independent use of any elevators only at times approved by Landlord
following at least 24 hours’ written notice to Landlord.

 

15.Notices.

 

All notices between the parties relating to this Lease must be in writing and
sent to the parties at the address set forth in the Basic Lease Terms. Any such
notices must be sent either by (a) overnight delivery using a
nationally-recognized courier (e.g., Fed Ex, Airborne Express or UPS) and
delivery charges prepaid, in which case notice shall be deemed given one (1)
business day after deposit with such courier, (b) facsimile, email, PDF file or
other generally-recognized electronic means, in which case notice shall be
deemed given upon transmission provided a copy of such electronic transmission
is sent within one (1) day after electronic transmission by overnight delivery
using a nationally-recognized courier and delivery charges prepaid, or (c)
personal delivery or mailed by U.S. certified mail and postage or equivalent
charges prepaid, in which case notice shall be effective upon receipt provided
that if any party refuses delivery, such notices shall be deemed given when
mailed or, if made by personal delivery, upon delivery. Any notice sent by
facsimile, email, PDF file or other electronic transmission after 5:00 p.m.
local time where the Premises are located shall be deemed given the next
business day. A party’s address may be changed by written notice to the other
party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice. Notice to Tenant may always be
delivered to the Premises. Rent shall be payable to Landlord at the address set
forth in the Basic Lease Terms for rent payments, but shall be considered paid
only when received by Landlord.

 

  13 

 



 

16.SUBORDINATION AND ATTORNMENT, TRANSFER OF BUILDING, ESTOPPELS

16.1Subordination and Attornment.

This Lease shall be subject to and subordinate to any mortgages, deeds of trust,
ground lease, master lease, and land sale contracts (hereafter collectively
referred to as “encumbrances”) and to any covenants, conditions and restrictions
(“CC&Rs”), in each such case applicable to encumbrances and CC&Rs now existing
against the Building. At Landlord’s option this Lease shall be subject and
subordinate to any future encumbrance, ground lease, master lease or CC&Rs
hereafter placed against the Building (including the underlying land) or any
modifications of existing encumbrances, and Tenant shall execute such documents
as may reasonably be requested by Landlord or the holder of the encumbrance to
evidence this subordination within ten (10) days of request therefor. If any
encumbrance is foreclosed, then if the purchaser at foreclosure sale gives to
Tenant a written agreement to recognize Tenant’s Lease, Tenant shall attorn to
such purchaser and this Lease shall continue.

 

16.2Transfer of Building.

 

If the Building is sold or otherwise transferred by Landlord or any successor,
Tenant shall attorn to the purchaser or transferee and recognize it as the
landlord under this Lease, and, provided the purchaser or transferee assumes all
obligations under this Lease thereafter accruing, the transferor shall have no
further liability hereunder for obligations accruing after the date of transfer.

 

16.3Estoppels.

 

Either party will within ten (10) days after notice from the other execute,
acknowledge, and deliver to the other party a certificate certifying whether or
not this Lease has been modified and is in full force and effect; whether there
are any modifications or alleged breaches by the other party; the dates to which
rent has been paid in advance, and the amount of any Security Deposit or prepaid
rent; and any other facts that may reasonably be requested. If requested by the
holder of any encumbrance, or any underlying lessor, Tenant will agree to give
such holder or lessor notice of and an opportunity to cure any default by
Landlord under this Lease.

 

17.ATTORNEY FEES

 

In any litigation arising out of this Lease, including any bankruptcy
proceeding, the prevailing party shall be entitled to recover attorney fees at
trial and on any appeal or petition for review. If Landlord incurs attorney fees
because of a default by Tenant, Tenant shall pay all such fees whether or not
litigation is filed. If Landlord employs a collection agency to recover
delinquent charges, Tenant agrees to pay all collection agency and other fees
charged to Landlord in addition to rent, late charges, interest, and other sums
payable under this Lease.

 

18.QUIET ENJOYMENT

 

Landlord warrants that as long as Tenant complies with all terms of this Lease,
it shall be entitled to possession of the Premises free from any eviction or
disturbance by Landlord or parties claiming through Landlord. This covenant of
quiet enjoyment shall in no event entitle Tenant to any claims against Landlord
arising out of any construction noise that may from time to time occur during
the term of this Lease, including, without limitation, construction noise for
the performance of tenant improvements.

 

  14 

 



 

19.LIMITATION ON LIABILITY

Notwithstanding any provision in this Lease to the contrary, neither Landlord
nor its managing agent or employees shall have any liability to Tenant for loss
or damages to Tenant’s property from any cause (unless the result of Landlord’s
gross negligence or willful misconduct), nor arising out of the acts of other
tenants of the Building or third parties, nor any liability for consequential
damages, nor liability for any reason which exceeds the value of Landlord’s
interest in the Building.

 

20.ADDITIONAL RENT

 

20.1Additional Rent: Operating Expenses and Real Estate Taxes.

 

Tenant shall pay as additional rent Tenant’s Proportionate Share of operating
expenses and real property taxes for the Building. Effective January 1 of each
year Landlord shall estimate the operating expenses and real property taxes.
Monthly rent for that year shall be increased by one-twelfth of Tenant’s
Proportionate Share of operating expenses and real property taxes, provided that
Landlord may revise its estimate during any year with reasonable cause and the
additional estimate shall be payable as equal additions to rent for the
remainder of the calendar year. Following the end of each calendar year,
Landlord shall compute Tenant’s actual Proportionate Share of operating expenses
and real property taxes and bill Tenant for any deficiency or credit Tenant with
any excess collected. Tenant shall pay any such deficiency within thirty (30)
days after Landlord’s billing, whether or not this Lease shall have expired or
terminated at the time of such billing.

 

20.1.1As used herein “real property taxes” as used herein shall mean all taxes
and assessments of any public authority against the Building and the land on
which it is located, the cost of contesting any tax and any form of fee or
charge imposed on Landlord as a direct consequence of owning or leasing the
Premises, including but not limited to, rent taxes, gross receipt taxes, leasing
taxes, or any fee or charge wholly or partially in lieu of or in substitution
for ad valorem real property taxes or assessments, whether now existing or
hereafter enacted. If a separate assessment or identifiable tax increase arises
because of improvements to the Premises, then Tenant shall pay one hundred
percent (100%) of such increase.

 

As used herein, “operating expenses” shall mean all costs of operating,
maintaining, managing, replacing and repairing the Building as determined by
standard real estate accounting practice, including, but not limited to: all
water and sewer charges not separately metered and paid by tenants; the cost of
natural gas and electricity provided to the Building not separately metered and
paid by tenants; janitorial and cleaning supplies and services for the common
areas of the Building; administration costs, management fees not to exceeds five
percent of gross revenues for the Building; superintendent fees; security
services, if any; insurance premiums; licenses, permits for the operation and
maintenance of the Building and all of its component elements and mechanical
systems; ordinary and emergency repairs and maintenance, and the annual
amortized capital improvement cost (amortized over the useful life of the
improvement for any capital improvements to the Building. Without limiting the
generality of the foregoing, if Landlord makes an expenditure for a capital
improvement to the Building (or any portion thereof) by installing energy-,
water-, or labor-saving devices to reduce operating expenses or to comply with
any law, rule, regulation or other legal requirement or Green Agency Rating
pertaining to the Building, and if, under generally accepted accounting
principles, such expenditure is not a current expense, then the cost thereof
shall be amortized over a period equal to the useful life of such improvement,
determined in accordance with generally accepted accounting principles, and the
amortized costs allocated to each calendar year during the term, together with
an imputed interest amount calculated on the unamortized portion thereof using
an interest rate of eight percent (8%) per annum, shall be treated as an
operating expense (a “Permitted Capital Expenditure”). In the event the average
occupancy level of the Building for any calendar year was or is not one hundred
percent (100%) of full occupancy, then the estimated and actual operating
expenses for such year shall be proportionately adjusted by Landlord to reflect
those costs which have occurred had the Building been one hundred percent (100%)
occupied during such year. Operating Expenses do not include the cost of tenant
improvements. Operating expenses, excluding real estate taxes and insurance
premiums, shall not increase by more than five percent (5%) annually. In no
event shall Tenant be required to pay Controllable Expenses in excess of the
Controllable Expense Cap. As used herein “Controllable Expenses” are those
Operating Expenses for which Landlord has exclusive control over the amount of
increase over such Operating Expenses, and in no event shall Controllable
Expenses include insurance premiums and deductibles, utility charges, Real
Property Taxes, or Non-Recurring Costs (as defined below). As used herein, the
Controllable Expense Cap shall be an amount equal to the amount of the
Controllable Expenses for the Building during the calendar year 2017, which cap
amount shall be annually increased by five percent (5%) on each January 1st
thereafter. “Non-Recurring Costs” shall mean Operating Expenses that are not
customarily incurred and budgeted monthly for by owners of comparable projects
in the Portland, Oregon area, or are materially in excess of such customary and
budgeted monthly costs, such as costs incurred due to unusual weather (i.e. snow
and ice removal, wind damage, excessive ground water), labor trouble, shortages
in supplies, utility shortages or black-outs and costs that may arise in
connection with a force majeure event or costs that do not occur annually.

 

  15 

 



 

20.2Disputes.

If Tenant disputes any computation of operating expenses in Section 20, it shall
give notice to Landlord not later than sixty (60) days after the notice from
Landlord describing the computation in question. If Tenant fails to give such a
notice, the computation by Landlord shall be binding and conclusive between the
parties for the period in question. If Tenant gives a timely notice, the dispute
shall be resolved by an independent CPA selected by Landlord and approved by
Tenant in Tenant’s reasonable discretion, whose decision shall be conclusive
between the parties. Each party shall pay one-half of the fee of such CPA for
making such determination except that if the adjustment in favor of Tenant does
not exceed five percent (5%) of the escalation amounts for the year in question,
Tenant shall pay (i) the entire cost of any such third-party determination; and
if the decision of the CPA in favor of the Tenant exceeds seven percent (7%) of
the amount for the year in question, Landlord shall pay the entire cost of the
CPA. If the adjustment in favor of Tenant is between five percent (5%) and seven
percent (7%), each party shall pay one-half of the fee of the CPA. The CPA shall
not be paid on a contingency-fee basis. Landlord shall promptly credit any sums
found owing to Tenant, and if the Lease has expired or been terminated, Landlord
shall promptly refund such sums to Tenant. Nothing herein shall reduce Tenant’s
obligations to make all payments as required by this Lease. In no event shall
Landlord have any liability to Tenant based on its calculation of additional
rent or rent adjustments except and only the obligation to cause any correction
to be made pursuant to this Section 20.2. Tenant shall maintain as strictly
confidential the existence and resolution of any dispute regarding rent charges
hereunder.

 

21.HAZARDOUS MATERIALS

 

Neither Tenant nor Tenant’s agents or employees shall cause or permit any
Hazardous Material, as hereinafter defined, to be brought upon, stored, used,
generated, released into the environment, or disposed of on, in, under, or about
the Premises, except reasonable quantities of cleaning supplies and office
supplies necessary to or required as part of Tenant’s business that are
generated, used, kept, stored, or disposed of in a manner that complies with all
laws regulating any such Hazardous Materials and with good business practices.
Tenant covenants to remove from the Premises (or the Building, if applicable),
upon the expiration or sooner termination of this Lease and at Tenant’s sole
cost and expense, any and all Hazardous Materials brought upon, stored, used,
generated, or released into the environment by Tenant, Tenant’s principals,
agents, employees, contractors, or invitees during the term of this Lease. To
the fullest extent permitted by law, Tenant hereby agrees to indemnify, defend,
protect, and hold harmless Landlord, Landlord’s managing agent and their
respective agents and employees, and their respective successors and assigns,
from any and all claims, judgments, damages, penalties, fines, costs,
liabilities, and losses that arise during or after the term directly or
indirectly from the use, storage, disposal, release, or presence of Hazardous
Materials on, in, or about the Premises which occurs during the term of this
Lease and caused by Tenant, Tenant’s principals, agents, employees, contractors,
or invitees. Tenant shall promptly notify Landlord of any release of Hazardous
Materials in, on, or about the Premises that Tenant or Tenant’s agents or
employees become aware of during the term of this Lease, whether caused by
Tenant, Tenant’s agents or employees, or any other persons or entities. As used
herein, the term “Hazardous Materials” shall mean any hazardous or toxic
substance, material, or waste which is or becomes regulated by any local or
state governmental authority or the United States Government. The term
“Hazardous Materials” shall include, without limitation, any material or
substance that is (i) defined as a “hazardous waste,” “extremely hazardous
waste,” “restricted hazardous waste,” “hazardous substance,” “hazardous
material,” or “waste” under any federal, state, or local law, (ii) petroleum,
and (iii) asbestos. The provisions of this Section 21, including, without
limitation, the indemnification provisions set forth herein, shall survive any
termination of this Lease. Landlord represents and warrants to Tenant that to
the best of Landlord’s knowledge that there are no Hazardous Materials in, on,
under, or about the Premises in violation of applicable laws.

 

  16 

 



 

22.MISCELLANEOUS

 

22.1Complete Agreement; No Implied Covenants.

 

This Lease constitutes the entire agreement of the parties and supersedes all
prior written and oral agreements and representations and there are no implied
covenants or other agreements between the parties except as expressly set forth
in this Lease. Neither Landlord nor Tenant is relying on any representations
other than those expressly set forth herein.

 

22.2Governing Law.

 

This Lease shall be construed under the laws of the State of Oregon.

 

22.3Partial Invalidity.

 

If any provision of this Lease or the application thereof to any person or
circumstance shall to any extent be held invalid, then the remainder of this
Lease or the application of such provision to persons or circumstances other
than those as to which it is held invalid shall not be affected thereby, and
each provision of this Lease shall be valid and enforced to the fullest extent
permitted by law.

 

22.4Space Leased AS IS.

 

Except for the Landlord’s work described in Exhibit “B,” and subject to the
Landlord’s warranties and representation and its general duties of maintenance
and repair, the Premises are leased AS IS in the condition now existing with no
alterations or other work to be performed by Landlord.

 

22.5Captions; Construction

 

The titles to the Sections of this Lease are descriptive only and are not
intended to change or influence the meaning of any Section or to be part of this
Lease. All references to “days” in this Lease shall be construed to mean
calendar days unless otherwise expressly provided and all references to
“business days” shall be construed to mean days on which charter banks are open
for business where the Premises are located.

 

22.6Nonwaiver.

 

Failure by either party to promptly enforce any regulation, remedy, or right of
any kind under this Lease shall not constitute a waiver of the same and such
right or remedy may be asserted at any time after the party becomes entitled to
the benefit thereof notwithstanding delay in enforcement.

 

22.7Consent.

 

Except where otherwise provided in this Lease, either party may withhold its
consent for any reason or for no reason whenever that party’s consent is
required under this Lease.

 

22.8Force Majeure.

 

If performance by Landlord of any portion of this Lease is made impossible by
any prevention, delay, or stoppage caused by governmental approvals, war, acts
of terrorism, strikes, lockouts, labor disputes, acts of God, inability to
obtain services, labor, or materials or reasonable substitutes for those items,
governmental actions, civil commotions, fire or other casualty, or other causes
beyond the reasonable control of Landlord, performance by Landlord for a period
equal to the period of that prevention, delay, or stoppage is excused.

 

  17 

 



 

22.9Commissions.

Each party represents that it has not had dealings with any real estate broker,
finder, or other person with respect to this Lease in any manner, except for the
broker(s) identified in the Basic Lease Terms. Tenant hereby agrees to
indemnify, defend and hold Landlord harmless for, from and against all claims
for any brokerage commissions, finder’s fees or similar payments by any person
other than Tenant’s broker identified herein arising from Tenant’s acts and all
costs, expenses and liabilities incurred in connection with such claims,
including reasonable attorneys’ fees and costs. Landlord hereby agrees to
indemnify, defend and hold Tenant harmless for, from and against all claims for
any brokerage commissions, finder’s fees or similar payments by any person
arising from Landlord’s acts and all costs, expenses and liabilities incurred in
connection with such claims, including reasonable attorneys’ fees and costs.
Landlord shall pay a leasing commission in accordance with a separate agreement
between Landlord and Landlord’s broker and Tenant’s broker.

 

22.10Successors.

 

Subject to Section 10, this Lease shall bind and inure to the benefit of the
parties, their respective heirs, successors, and permitted assigns.

 

22.11Financial Reports.

 

Within ten (10) days after Landlord’s request, Tenant will furnish Tenant’s most
recent financial statements to Landlord prepared in accordance with generally
accepted accounting principles, certified by Tenant or an independent auditor to
be true and correct. Tenant will discuss its financial statements with Landlord
and will give Landlord access to Tenant’s books and records in order to enable
Landlord to verify the financial statements. Landlord will not disclose any
aspect of Tenant’s financial statements except (1) to Landlord’s lenders or
prospective purchasers of the Building who have executed a sales contract with
Landlord, (2) in litigation between Landlord and Tenant, or (3) if required by
court order. Notwithstanding the foregoing, so long as Tenant’s financial
statements are publicly available online, Tenant shall not be required to
provide financial statements directly to Landlord.

 

22.12

Waiver of Jury Trial. 

To the maximum extent permitted by law, Landlord and Tenant each waive right to
trial by jury in any litigation arising out of or with respect to this Lease.

 

22.13

Executive Order 13224.

Tenant hereby certifies all persons or entities holding any legal or beneficial
interest whatsoever in Tenant are not included in, owned by, controlled by,
acting for or on behalf of, providing assistance, support, sponsorship, or
services of any kind to, or otherwise associated with any of the persons or
entities referred to or described in Executive Order 13224 - Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism, as amended.

 

22.14Intentionally Deleted.

 

22.15Confidentiality.

 

Landlord and Tenant shall keep the content and all copies of this Lease, all
related documents and amendments, and all proposals, materials, information
(including but not limited to rental terms, rent abatement, construction
allowance, and any other concessions or terms of the business deal), and matters
relating hereto strictly confidential and shall not disclose, divulge,
disseminate or distribute any of the same, or permit the same to occur, except
to the extent reasonably required for proper business purposes by Landlord’s or
Tenant’s employees, attorneys, agents, insurers, auditors, lenders and permitted
successors and assigns (and Landlord shall obligate any such parties to whom
disclosure is permitted to honor the confidentiality provisions hereof) and
except as may be required by law, securities regulations, or court proceedings.
This confidentiality provision shall be binding upon the parties hereto and
their respective successor and assigns and shall survive the expiration of this
Lease. Tenant and its representatives shall be prohibited from issuing any press
release(s) or communicating with the media regarding the proposed or agreed to
transaction, in which Tenant has not received prior written authorization from
Landlord.

 

  18 

 



 

22.16Building Name and Signage.

Landlord shall have the right at any time to install, affix and maintain any and
all signs on the interior and exterior of the Building as Landlord may, in its
sole discretion, desire. Tenant shall not use the name of the Building or use
pictures or illustrations of the Building in advertising or other publicity or
for any purpose other than as the address of the business to be conducted by
Tenant in the Premises, without the prior written consent of Landlord.
Additionally, Landlord shall have the exclusive right at all times during the
Lease term to change, modify, add to or otherwise alter the name, number or
designation of the Building, and Landlord shall not be liable for claims or
damages of any kind which may be attributed thereto or result therefrom.

 

22.17Mold.

 

Landlord represents and warrants that to the best of its knowledge the Premises
is free from mold. Tenant shall not allow or permit any conduct or omission at
the Premises that will promote or allow the production or growth of mold,
spores, fungus, or any other similar organism, and shall indemnify and hold
Landlord harmless from any claim, demand, cost, and expense (including attorney
fees) arising from or caused by Tenant’s failure to strictly comply with its
obligations under this provision. Similarly, Landlord will maintain and repair
the Building as provided in Section 6.1.1 of the Lease and in a manner that
strives to prevent the production or growth of mold, spores, fungus, or any
other similar organism.

 

22.18Survival of Obligations.

 

The provisions of this Lease with respect to any indemnity obligation or any
obligation of either party to pay any sum in order to perform any act required
by this Lease after the expiration or other termination of this Lease shall
survive the expiration or other termination of this Lease.

 

22.19Amendments.

 

Except as herein otherwise provided, no subsequent alteration, amendment, change
or addition to this Lease shall be binding upon Landlord or Tenant unless
reduced to writing and executed by both parties.

 

22.20Execution; Counterpart; Signature Transmitted.

 

This Lease may be executed simultaneously in one or more counterparts, each of
which will be considered an original, but all of which together will constitute
one and the same instrument. Signatures transmitted by facsimile, PDF file or
other form of electronic transmission and received by the other party shall be
sufficient evidence of the execution hereof by the applicable signatory and such
signatures shall be treated as originals. At the request of a party, the other
party will confirm an electronically transmitted signature page by delivering an
original signature page to the requesting party.

 

22.21Intentionally Deleted.

 

22.22Exhibit.

 

Exhibits “A” (Floor Plan Showing Premises), “B” (Landlord’s Work), “C” (Rules
and Regulations), “D” (First Offer Space), and “E” (Lease Confirmation), “F”
(Parking Use Agreement) are attached hereto and incorporated as a part of this
Lease. Exhibit F, Parking Agreement is attached hereto.

 

  19 

 



 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Lease as of the Effective Date.

 

LANDLORD: Eastbank Commerce Center, LLC,   an Oregon limited liability company  
    By: /s/ Jonathan Malsin         Its: Authorized Agent

 

TENANT: Eastside Distilling Inc,   a Nevada corporation       By: /s/ Grover T.
Wickersham         Its: CEO

 

  20 

 

 

EXHIBIT “A”
Floor Plan Showing Premises

 



EBCC 390 Floor Plan_Eastside Distilling_11Sept17_Page_1 [image_001.jpg]

 



   1

 

 







EXHIBIT “B”
Landlord’s Work

 

Except as expressly provided below, Tenant is leasing the Premises in its “as
is” condition and Landlord shall have no obligation to make any improvements to
the Premises or provide Tenant with any improvement allowance. Landlord shall,
at Landlord’s sole cost and expense and using such Building standard materials
and finishes as Landlord determines appropriate in its reasonable discretion,
and as “Landlord’s Work” perform the following:

 

  (1) Construct a demising wall between the columns on the east end of the
Premises by the kitchenette, as shown on Exhibit A; and         (2) Patch and
paint the walls of the Premises in Building-standard white.



 

   1

 

 

EXHIBIT “C”
Rules & Regulations

 

Tenant covenants and agrees to comply with the following rules and regulations
as they may be modified or amended during the term:

 

1. Signs. Unless otherwise permitted in the Lease, no sign, advertisement,
display, notice or other lettering shall be exhibited, inscribed, painted or
affixed on any part of the outside of the Premises or inside, if visible from
the outside, or outside the building of which they form a part, and in no event
shall Tenant place any signs, displays or other advertising material on the
glass of the leaseline of the Premises. All signs, displays, advertisements, and
notices of Tenant shall be professional and maintained by Tenant in good and
attractive condition at Tenant’s expense and risk. Tenant shall not use
handbills for advertising at the Project. Any permanent signs must be approved
by Landlord.

 

2. Directory. The bulletin board or directory of the Building will be provided
exclusively for the display of the name and location of tenants, and Landlord
reserves the right to exclude any other names therefrom.

 

3. Access. The sidewalks, halls, passages, exits, entrances, elevators and
stairways shall not be obstructed by any of the tenants or used by them for any
purpose other than for ingress to and egress from their respective Premises. The
halls, passages, entrances, exits, elevators, stairways, balconies and roof are
not for the use of the general public and Landlord shall in all cases retain the
right to control thereof and prevent access thereto by all persons whose
presence in the judgment of Landlord shall be prejudicial to the safety,
character, reputation and interests of the Building or its tenants; provided,
however, that nothing herein contained shall be construed to prevent access by
persons with whom the Tenant normally deals in the ordinary course of Tenant’s
business unless such persons are engaged in illegal activities. No Tenant and no
employees or invitees of any Tenant shall go upon the roof of the Building.

 

4. Locks. Tenant shall not alter any lock or install any new additional locks or
any bolts on any door of the Premises without the written consent of Landlord.

 

5. Restrooms. The toilet rooms, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein. The expense
of any breakage, stoppage or damage resulting from a violation of this rule
shall be borne by the Tenant who, or whose employees, sublessees, assignees,
agents, licensees, or invitees, shall have caused it.

 

6. No Defacing Premises. Tenant shall not overload the floor of the Premises,
shall not mark on or drive nails, screw or drill into the partitions, woodwork
or plaster (except as may be incidental to the hanging of wall decorations), and
shall not in any way deface the Premises or any part thereof.

 

7. Safes and Heavy Equipment. No furniture, freight or equipment of any kind
shall be brought into the Building and/or Common Area Facilities without the
consent of Landlord and all moving of the same into or out of the Building
and/or Common Area Facilities shall be done at such time and in such manner as
Landlord shall designate. Landlord shall have the right to prescribe the times
and manner of moving all furniture, freight and heavy equipment in and out of
the Building and/or Common Area Facilities, including, but not limited to,
requirements for the protection of floor coverings, walls and other surfaces
during such moves. Landlord will not be responsible for loss of or damage to any
such safe or property from any cause and all damage done to the Building and/or
Common Area Facilities by moving or maintaining any such safe or other property
shall be repaired at the expense of Tenant. There shall not be used in any
Premises, or in the public halls of the Building, either by any tenant or
others, any hand trucks except those equipped with rubber tires and side guards.
Elevators must be padded while moving freight via the elevators. All such heavy
equipment shall be subject to the requirements of Rule 26 below.

 

8. Janitorial Services. Tenant shall not cause any unnecessary labor by reason
of Tenant’s carelessness or indifference in the preservation of good order and
cleanliness. Janitorial service for Common Area Facilities shall include
ordinary dusting and cleaning by the janitor assigned to such work and shall not
include cleaning of carpets or rugs, except normal vacuuming, or moving of
furniture and other special services. The work of cleaning personnel shall not
be hindered by Tenant after 5.30 p.m. Tenant is responsible for cleaning his or
her own Premises. Tenant shall be responsible for transporting waste and rubbish
from the Premises to the Building trash room.

 

   1

 



 

9. Nuisance. Tenant shall not use, keep or permit to be used or kept any noxious
gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business in the
Building. No animals (other than those aiding the disabled such as “seeing eye”
dogs) or birds shall be brought in or kept in or about the Premises or the
Building and/or Common Area Facilities. No Tenant shall make or permit to be
made any disturbing noises or disturb or interfere with occupants of the
Building, or with those having business with such occupants by the use of any
musical instrument, radio, phonograph, unusual noise, or in any other way. No
Tenant shall throw anything out of doors or down the passageways.

 

10. Permitted Use. No Tenant shall occupy or permit any portion of its Premises
to be occupied for the manufacture or sale of liquor, narcotics, or tobacco in
any form, or as a medical office, or as a barber shop or manicure shop except
with prior written consent of Landlord. No Tenant shall advertise for laborers
giving an address at the Premises. The Premises shall not be used for lodging or
sleeping or for illegal purposes.

 

11. Hazardous Materials. Other than ordinary office supplies and materials used
and stored in accordance with applicable laws, ordinances, governmental rules
and regulations, Tenant shall not use or keep in the Premises or the Building
and/or Common Area Facilities any kerosene, gasoline or inflammable or
combustible fluid or material or any Hazardous Materials as defined in Section
1.2.4 of the Lease (including but not limited to asbestos or lead based paints)
or use any method of heating or air conditioning other than that supplied by
Landlord.

 

12. Telephones. Landlord will direct electricians as to where and how telephone
and telegraph wires are to be introduced. No boring or cutting for or stringing
of wires will be allowed without the consent of Landlord. The location of
telephones, call boxes and other office equipment affixed to the Premises shall
be subject to the approval of Landlord.

 

13. Keys. A reasonable number of keys (including electronic FOBs and cards) to
the locks on the entry doors to the Building and to the Premises shall be
furnished by Landlord to Tenant at Tenant’s cost, and Tenant shall not make any
duplicate keys. All keys to the Building, Premises, rooms and toilet rooms shall
be obtained from Landlord’s office, and Tenant shall not from any other source
duplicate or obtain keys or have keys made. The Tenant, upon termination of the
tenancy, shall deliver to Landlord the keys to the Building, Premises, rooms and
toilet rooms which shall have been furnished and shall pay Landlord the cost of
replacing any lost key or of changing the lock or locks opened by such lost key
if Landlord deems it necessary to make such change. If Landlord determines that
unusual burdens are created by Tenant’s access requirements or practices, Tenant
shall (a) bear the cost of such unusual burdens, as determined by Landlord, and
(b) if requested by Landlord, make adjustments so that such burdens are reduced
to normal levels.

 

14. Floor Covering. No Tenant shall lay linoleum, tile, carpet or other similar
floor coverings so that the same shall be affixed to the floor or the Premises
in any manner except as approved by Landlord. The expense of repairing any
damage resulting from a violation of this rule or removal of any floor covering
shall be borne by the Tenant by whom, or by whose contractors, agents,
sublessees, licensees, employees or invitees, the floor covering shall have been
laid.

 

15. Premises Closure. Tenant shall see that the doors of the Premises are closed
and securely locked before leaving the Building and that all water faucets,
water apparatus and electricity are entirely shut off before Tenant or Tenant’s
employees leave the Building. Tenant shall be responsible for any damage to the
Building and/or Common Area Facilities or other tenants caused by a failure to
comply with this rule.

 

16. Disorderly Conduct. Landlord reserves the right to exclude or expel from the
Building and/or Common Area Facilities any person who, in the judgment of
Landlord, is intoxicated or under the influence of liquor or drugs, or who shall
in any manner do any act in violation of any of the rules and regulations of the
Building.

 

17. Tenant Requests. Any requests of Tenant will be considered only upon
application at the office of Landlord. Employees of Landlord shall not be
requested to perform any work or do anything outside of their regular duties
unless under special instructions from Landlord.

 

18. Vending Machines. No vending machine shall be installed, maintained or
operated upon the Premises without the written consent of Landlord, which
consent shall not be unreasonably withheld.

 

   2

 





 

19. Bicycles. Bicycles and other vehicles are not permitted inside the Building
or its elevators, except in areas designated by Landlord.

 

20. Building Name and Address. Landlord shall have the right, exercisable upon
thirty (30) days prior written notice to Tenant, to change the name and/or the
street address of the Building of which the Premises is a part.

 

21. Fire Regulations. Tenant agrees that it shall comply with all fire
regulations that may be issued from time to time by Landlord and Tenant also
shall provide Landlord with the names of a designated responsible employee to
represent Tenant in all matters pertaining to fire regulations.

 

22. Tenant Advertising. Without the written consent of Landlord, Tenant shall
not use the name of the Building and/or Common Area Facilities in connection
with or in promotion or advertising the business of Tenant except as Tenant’s
address.

 

23. Emergency Information. Tenant must provide Landlord with names and telephone
numbers to contact in case of emergency. Tenant must fill out a tenant emergency
information sheet and return it to Landlord’s office within three (3) days of
occupancy.

 

24. Installation of Burglar and Informational Services. If Tenant requires
telegraphic, telephonic, burglar alarm or similar services, it shall first
obtain, and comply with, Landlord’s instructions in their installation.

 

25. Deliveries. The Building freight elevator(s) shall be available for use by
all tenants in the Building, subject to such reasonable scheduling as Landlord,
in its discretion, shall deem appropriate. No equipment, materials, furniture,
packages, supplies, merchandise or other property will be received in the
Building or carried in the elevators except between such hours and in such
elevators as may be designated by Landlord. Tenant’s initial move in and
subsequent deliveries of bulky items, such as furniture, safes and similar items
shall, unless otherwise agreed in writing by Landlord, be made during the hours
of 6:00 p.m. to 6:00 a.m. or on Saturday or Sunday. Deliveries shall be limited
as set forth in the Lease. No deliveries shall be made which impede or interfere
with other tenants or the operation of the Building.

 

26. Floor Loads. Tenant shall not place a load upon any floor of the Premises
which exceeds the load per square foot which such floor was designed to carry
and which is allowed by law. Landlord shall have the right to prescribe the
weight, size and position of all equipment, materials, furniture or other
property brought into the Building and/or Common Area Facilities. Heavy objects
shall, if considered necessary by Landlord, stand on such platforms as
determined by Landlord to be necessary to properly distribute the weight, which
platforms shall be provided at Tenant’s expense. Business machines and
mechanical equipment belonging to Tenant, which cause noise or vibration that
may be transmitted to the structure of the Building and/or Common Area
Facilities or to any space therein to such a degree as to be objectionable to
Landlord or to any tenants in the Building, shall be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devices
sufficient to eliminate noise or vibration. The persons employed to move such
equipment in or out of the Building and/or Common Area Facilities must be
acceptable to Landlord. Landlord will not be responsible for loss of, or damage
to, any such equipment or other property from any cause, and all damage done to
the Building and/or Common Areas by maintaining or moving such equipment or
other property shall be repaired at the expense of Tenant

 

27. Energy Conservation. Tenant shall not waste electricity, water or air
conditioning and agrees to cooperate fully with Landlord to assure the most
effective operation of the Building’s heating and air-conditioning and to comply
with any governmental energy-saving rules, laws or regulations of which Tenant
has actual notice, and shall refrain from attempting to adjust controls. Tenant
shall keep corridor doors closed.

 

28. No Antennas. Tenant shall not install any radio or television antenna,
loudspeaker or other devices on the roof or exterior walls of the Building
and/or Common Area Facilities without obtaining Landlord’s prior approval as set
forth in the Lease. Tenant shall not interfere with radio or television
broadcasting or reception from or in the Building or elsewhere.

 

29. No Soliciting. Canvassing, soliciting and distribution of handbills or any
other written material, and peddling in the Building and/or Common Area
Facilities are prohibited, and Tenant shall cooperate to prevent such
activities.

 

   3

 



 

30. Prohibited Uses. The Premises shall not be used for any improper, immoral or
objectionable purpose. No cooking shall be done or permitted on the Premises
without Landlord’s consent, except that use by Tenant of Underwriters Laboratory
approved equipment for brewing coffee, tea, hot chocolate and similar beverages
or use of microwave ovens, dishwashers and refrigerators for employee use shall
be permitted, provided that such equipment and use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

 

31. Enforcement of Rules. Landlord may waive any one or more of these Rules and
Regulations for the benefit of Tenant or any other tenant but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of Tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Building.

 

32. Lease. These Rules and Regulations are in addition to, and are made a part
of, the terms, covenants, agreements and conditions of Tenant’s Lease of its
Premises in the Building. In the event the Rules and Regulations conflict with
any term of the Lease, the terms of the Lease shall control.

 

33. Additional Rules. Landlord reserves the right to make such other Rules and
Regulations or amendments hereto as, in its reasonable judgment, may from Time
to time be needed for safety and security, for care and cleanliness of the
Building and/or Common Area Facilities and for the preservation of good order
therein. Tenant agrees to abide by all such Rules and Regulations hereinabove
stated and any additional rules and regulations which are adopted.

 

34. Observance of Rules. Tenant shall be responsible for the observance of all
of the foregoing rules by Tenant’s employees, agents, licensees, sublessees,
assigns, and invitees.

 

35. Loading Dock and Service Corridor. The loading dock and service corridor are
not for the use of the general public and Landlord shall in all cases retain the
right to control thereof and prevent access thereto by all persons whose
presence in the judgment of Landlord shall be prejudicial to the safety,
character, reputation and interests of the Building or its tenants, or invitees;
provided that Tenant or its building-approved contractors shall be able to use
the loading dock in its normal course of loading and unloading activities, for
articles to be delivered to or received from the Tenant’s Premises. Children
under the age of 18 are specifically prohibited from being in the loading dock
and service corridor area at any time, unless prior written permission is
received from Landlord.

 

36. Smoking. As more fully set forth in the Lease, Landlord has designated the
entire Building as a smoke free zone, including 20 feet from any Building entry
or opening. The Tenant shall not permit smoking in the Premises.

 

37. Animals. Except as allowed herein, no animals, except those assisting
handicapped persons, shall be brought into the Buildings or kept in or about the
Premises. Dogs are permitted in the Common Area Facilities and the Premises only
if on a leash, currently licensed and fully inoculated as required by law. In no
event shall any dog be left unattended to in the Common Areas or in the
Premises. No dog may engage in any threatening behavior, either to persons or
other dogs. All damage caused by any dog will be the responsibility of the
Tenant. No dog will be allowed to deposit any waste in or around the Building.
Landlord reserves the right to exclude any dog from the Building.

 

38. Window Coverings. Landlord shall have the right to designate and approve
standard window coverings for the Premises and to establish rules to assure that
the Building presents a uniform exterior appearance. Tenant shall ensure, to the
extent reasonably practicable, that window coverings are closed on windows in
the Premises while they are exposed to the direct rays of the sun.

 

39. Outside Contractors. All contractors, contractor’s representatives and
installation technicians performing work in the Building shall be subject to
Landlord’s prior approval and shall be required to comply with Landlord’s
standard rules, regulations, policies and procedures, which may be revised from
time to time.

 

   4

 

 

EXHIBIT “D”
First Offer Space

 



EBCC 390 Floor Plan_Eastside Distilling_11Sept17_Page_2 [image_002.jpg]

 



   1

 



 

EXHIBIT “E”

Lease Confirmation

 

This Lease Confirmation is made ________________, 201_, by Eastside Distilling
Inc (“Tenant”) and Eastbank Commerce Center, LLC (“Landlord”), who agree as
follows:

 

1. Landlord and Tenant entered into a lease dated _______, 2017, in which
Landlord leased to Tenant and Tenant leased from Landlord the Premises described
in Section 1.1 of said Lease (“Premises”). All capitalized terms herein are as
defined in the Lease.

 

2. Pursuant to the Lease, Landlord and Tenant agreed to and do hereby confirm
the following matters as of the commencement of the Term:

 

a. ___________, 2017 is the Commencement Date of the Term of the Lease;

 

b. ___________, 20____ is the Expiration Date of the Term of the Lease;

 

c. The initial monthly Base Rent under the Lease, subject to adjustments as
provided in the Lease, is __________.

 

3. Tenant confirms that:

 

a. It has accepted possession of the Premises as provided in the Lease;

 

b. The improvements required to be furnished by Landlord under the Lease have
been furnished (subject to any corrective work or punch-list items of which
Tenant has notified Landlord in accordance with the Lease);

 

c. Landlord has fulfilled all its duties of an inducement nature;

 

d. The Lease is in full force and effect and has not been modified, altered, or
amended, except as follows:

 

_________________________________________________________

 

_______________________________________________; and

 

e. There are no setoffs or credits against rent, and no Security Deposit or
prepaid rent has been paid except as provided by the Lease.

 

4. The provisions of this Lease Confirmation shall inure to the benefit, or
bind, as the case may require, the parties and their respective successors and
assigns, subject to the restrictions on assignment and subleasing contained in
the Lease.

 

Initials

 

Landlord: _________________

Tenant: ___________________

 

   1

 

 

EXHIBIT “F”

Parking Use Agreement

 

PARKING USE AGREEMENT

 

PARTIES: Eastbank Commerce Center, LLC (“Landlord”)   75 SE Yamhill St., Suite
201     Portland, Oregon 97214           Eastside Distilling Inc, a Nevada
corporation (“Tenant”)   1001 SE Water Avenue, Suite 390     Portland, OR 97214
 

 

 

WHEREAS, Landlord and Tenant are parties to that certain Eastside Distilling
Lease dated September 29, 2017 (the "Lease"), with respect to certain office
space containing approximately 3,050 rentable square feet in the building owned
by Landlord located at 1001 SW Water Avenue (the "Building").

 

WHEREAS, pursuant to the Lease, Landlord has agreed to rent to Tenant the
Parking Space(s) 29, 33, 55, and 56 in the lot located in the courtyard of the
Building or the Taylor Street Lot located at the west end of SE Taylor Street of
the Building subject to the terms and conditions of this Parking Use Agreement
(this “Agreement”).

 

WHEREAS, this Agreement herein constitutes the entirety of the parking
arrangement by and between the parties herein.

 

In satisfaction of the Lease provision pertaining to Tenant’s right to use
parking located at the Building, Landlord and Tenant desire to enter into this
Agreement, specifically as follows:

 

AGREEMENT

 

1. Description of Parking Spaces. Landlord grants Tenant the right to use Four
(4) parking space, consisting of Four (4) single parking stalls (“Dedicated
Parking Spaces”). If at any time Tenant chooses to use less than the Four (4)
Dedicated Parking Spaces, Tenant shall provide Landlord not less than thirty
(30) days prior written notice of such decision, and, after such thirty (30) day
period, Tenant shall have no further right to use the parking spaces that Tenant
relinquished in its notice to Landlord.

 

2. Term. The term of this Agreement shall be for a period commencing on the
Commencement Date with respect to Suite 390 of the Premises (as defined in the
Lease) and terminating on the earlier to occur of the expiration or earlier
termination of the Lease.

 

3. Rent. Landlord shall provide the use of the Dedicated Parking Spaces at no
cost to Tenant during the Term of the Lease. If Tenant provides any of the
Dedicated Parking Spaces to a subtenant or any other third party, any cash net
profit, or the net value of any other consideration received by Tenant as a
result of such transaction shall be paid to Landlord promptly following its
receipt by Tenant.

 

4. Authorized Use. The Dedicated Parking Spaces may be used for vehicle parking
only and otherwise in compliance with the terms and provisions of the Lease.
Tenant shall not allow derelict or disabled vehicles on the Dedicated Parking
Spaces and Tenant shall promptly remove any such vehicles at Tenant’s sole risk
and cost. Tenant shall not utilize the Dedicated Parking Spaces for storage,
repair, or maintenance of any kind. All other uses are expressly prohibited.

 

5. As Is. Tenant has inspected the Dedicated Parking Spaces and accepts them in
AS IS, WHERE IS condition.

 

   1

 

 





6. Relocation. Landlord reserves the right at any time during the Term to
relocate Tenant’s Dedicated Parking Spaces; provided such Relocated Dedicated
Parking Spaces are within a five hundred (500) foot radius of and of comparable
quality to Dedicated Parking Spaces.

 

7. Towing. Towing is the sole responsibility of the tenant. Tenant shall
designate one individual who is authorized to impound and notify Landlord of
their decision. Sergeant’s Towing will only allow a vehicle to be towed from
Tenant’s parking spot(s) if reported by the authorized individual.

 

8. Exemption from Liability, Hold Harmless and Indemnity. Tenant agrees that
Landlord, its affiliates, managing agent, officers, directors, employees, agents
and invitees shall have no liability for, and Tenant shall, to the extent it is
legally therefor, indemnify, defend, and hold harmless Landlord, its affiliates,
managing agent, officers, directors, employees, agents and invitees from and
against, any and all liabilities, penalties, fines, forfeitures, demands,
claims, costs, and expenses incidental thereto, including cost of defense,
settlement, and reasonable attorneys’ fees, which any or all of them may
hereafter suffer, incur, be responsible for, or pay out as a result of bodily
injuries (including death) to any person, or damage (including loss of use) to
any property, arising out of or connected with this Agreement, Tenant’s (and its
employees, contractors, or invitees) use of the Dedicated Parking Spaces or from
the conduct of any activity which may be permitted or suffered by Tenant (and
its employees, contractors, or invitees) in or about the Dedicated Parking
Spaces or upon the property leased by Landlord pursuant to the Lease. These
indemnity obligations shall survive the expiration or sooner termination of this
Agreement.

 

9. Default. The failure of Tenant to comply with any term of condition of this
Agreement within ten (10) days after written notice from Landlord (provided,
however, the third time in any twelve (12) month period that Tenant fails to
timely pay rent for the Dedicated Parking Spaces as required in Section 3 of
this Agreement shall be an automatic default of this Agreement and no additional
notice from Landlord shall be required), specifying the nature of the breach,
shall be a default under this Agreement. Upon such a default, Landlord, at its
option and in addition to any other rights and remedies it may have, may
terminate this Agreement on ten (10) days written notice to Tenant. If this
Agreement is terminated, Landlord may re-enter, take possession of the Dedicated
Parking Spaces, and remove Tenant by legal action or by self-help, with the use
of reasonable force and without liability for damages. Landlord may recover from
Tenant all reasonable expenses arising from Tenant’s default, including all
unpaid rent, the cost of re-entry, clean-up, refurbishing, removal of Tenant’s
property, or any other reasonable expense.

 

10. Attorney’s Fees. In the event any suit, action, or proceeding is brought by
either party to establish, obtain, or enforce any right under this Agreement or
for recovery of any amounts hereunder, or for breach of any covenant, term, or
condition hereof, or for any matter in any way arising from the execution of
this Agreement, the prevailing party in such action, suit, or proceeding,
including any appeal there from, shall be entitled to recover reasonable
attorneys’ fees in addition to its costs and disbursements.

 

11. Notices. All notices required or permitted by law or by this Agreement shall
be given by certified U.S. mail, postage prepaid, hand delivery or
electronically and addressed as set forth above or to such other place either
party at any time may designate by written notice to the other party.

 

12. Waiver. Waiver by either party of the strict performance of any provision of
this Agreement shall not act as a waiver of or prejudice the party’s right to
require strict performance of the same provision in the future.

 

13. Governing Law. This Agreement shall be governed by the laws of the State of
Oregon, without regard to the conflict of laws principles thereof, and shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, representatives, successors, and assignees.

 

14. Severability. If any clause or provision of this Agreement shall be
determined to be illegal, unenforceable, invalid or void, under present or
future laws, then the remainder of this Agreement shall be unaffected and all
other provisions of this Agreement shall remain in full force and effect.

 

15. Entire Agreement. This Agreement, and all attachments hereto, constitutes
the entire understanding and agreement between the parties relative to the
subject matter hereof and supersedes all other prior understandings and
agreements, oral or written, with respect to the subject matter hereof. This
Agreement may be amended only by the further written agreement of the parties
hereto.

 

   2

 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
September 29, 2017.

 

 

LANDLORD:   TENANT:       Eastbank Commerce Center, LLC   Eastside Distilling
Inc.           By: Jonathan Malsin       Its: Authorized Agent                
By: /s/ Jonathan Malsin   By: /s/ Grover T. Wickersham           Title: 
Authorized Agent   Title: CEO

 

   3

 

 

 



 